United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2891
                                   ___________

Tameika Marie Cathey,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Nicole English,                         *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 28, 2011
                                Filed: January 3, 2012
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Tameika Marie Cathey appeals the district court’s1 denial of her
28 U.S.C. § 2241 petition for a writ of habeas corpus. Upon careful de novo review,
we conclude that the district court properly denied Cathey’s petition for the reasons
explained by the court. See Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th
Cir. 2008) (per curiam) (standard of review). Further, we decline to consider
Cathey’s argument--raised for the first time on appeal--that her federal carjacking

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.
conviction violates the Tenth Amendment. See Stone v. Harry, 364 F.3d 912, 914
(8th Cir. 2004) (claims not presented in district court may not be advanced for first
time on appeal). We also deny her motion for appointment of counsel. Accordingly,
the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-